United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-1171
                                ___________

Jeffrey Amick,                         *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Lauri Ashlock; Dave Dormire;           *
Arthur Woods; Bill Galloway;           * [Unpublished]
Censorship Committee, Members of;      *
Clifton Bowen; Paul Gore; Houston,     *
Corrections Officer I; Thomas,         *
Corrections Officer III; Brian Goeke; *
Gary Kempker; Central Office Legal     *
Department; John and Jane Does,        *
Members of DOC Accounting;             *
Charles Verdugo; K. Elrod; Adams,      *
Corrections Officer I; Vaughn,         *
Account Manager,                       *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: October 29, 2004
                             Filed: November 17, 2004
                              ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.
       Missouri inmate Jeffrey Amick (Amick) appeals the district court’s1 dismissal
under Federal Rule of Civil Procedure 41(b) of his 42 U.S.C. § 1983 complaint, as
well as the court’s denial of reconsideration. We discern no error in the district
court’s orders, given Amick’s failure to explain--after being given the chance to do
so in objections to the magistrate judge’s report and in his motion for reconsideration-
-why he continued to be unable to pay the initial partial filing fee ordered by the
court. See Fed. R. Civ. P. 41(b); Cosby v. Meadors, 351 F.3d 1324, 1328-31 (10th
Cir. 2003) (affirming dismissal of prisoner’s complaint for failure to pay assessed
filing fee), cert. denied, 124 S. Ct. 2109 (2004); COMSAT Corp. v. St. Paul Fire &
Marine Ins. Co., 246 F.3d 1101, 1105 (8th Cir. 2001) (standard of review for
reconsideration motions); Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir. 1984) (per
curiam) (sua sponte dismissal for failure to comply with court order).

      Accordingly, we affirm. See 8th Cir. R. 47B. We modify the dismissal to be
without prejudice.
                     ______________________________




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.
                                          -2-